


Exhibit 10.14.1

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

AMENDMENT NO. 5

TO LICENSE AGREEMENT BETWEEN

INSMED INCORPORATED AND PARI PHARMA GMBH

 

This fifth amendment (“Amendment No. 5”) effective October 05 2015 (“Amendment
No. 5 Effective Date”) to the License Agreement dated and effective the 25th of
April 2008 between PARI Pharma GmbH, a German corporation with a principal place
of business at Moosstrasse 3, D-82319 Starnberg, Germany (“PARI”) and
Transave, Inc., a Delaware corporation, as amended by Amendment No. 1 the
24th day of June 2009, Assignment and Amendment No. 2 the 22nd day of
December 2010, Amendment No. 3 the 6th day of March 2012, and Amendment No. 4
the 21st day of May 2012 (collectively, the “Agreement”), is entered into
between PARI and Insmed Incorporated (successor in interest to Transave, Inc.),
with registered offices at 10 Finderne Avenue, Building 10, Bridgewater, NJ
08807-3365 (“Insmed”). PARI and Insmed shall be referred to collectively as the
“Parties”.

 

WHEREAS, the Parties now desire to amend the terms and conditions of the
Agreement to reflect certain business discussions between the Parties, the
current development status of the Drug Product and its use together with the
Device in compassionate use, expanded access, named patient or similar programs
(collectively “Early Access Programs”).

 

NOW, THEREFORE, in consideration of the recitals set forth above, the mutual
covenants, terms and conditions set forth below, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.                                      Definitions. Capitalized terms used but
not defined in this Amendment No. 5 shall have the meanings ascribed to them in
the Agreement.

 

“Arikayce” means the same as Arikace.

 

“NTM” means Non-tuberculous Mycobacteria infections.

 

2.                                      Section 4.2 (a). Section 4.2(a) shall be
deleted and replaced as follows:

 

Subject to Section 4.2(b) below and the AKITA Rights, during the Term of this
Agreement, PARI agrees that it and its Affiliates shall (x) not compete with
Insmed in CF and/or Bronchiectasis with a Competing Nebulizer in the Transave
Field, within the Transave Territory, (y) not engage in the research,
development, manufacture and/or commercialization of amikacin for pulmonary
administration using a Competing Nebulizer, and (z) not compete with Insmed in
NTM with any *** (for clarity the *** shall not be considered a ***) for
pulmonary administration of amikacin. In addition, during the term of this
Agreement, PARI agrees that it and its Affiliates shall not compete with Insmed
or otherwise engage in the research, development, manufacture and/or
commercialization of any liposomal formulation of amikacin, tobramycin,
ciprofloxacin, and levofloxacin for pulmonary administration, provided, however,
that the foregoing restrictions in this sentence shall not apply with respect to
(i) the right of any third party licensee (but only to the extent that

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

such right is existing and in effect as of the Effective Date) to research,
develop, manufacture and/or commercialize any liposomal formulation of
tobramycin, ciprofloxacin, and levofloxacin for pulmonary administration
pursuant to any licensing agreements entered into by PARI or its Affiliates
prior to the date of this Agreement, and (ii) the right of PARI and its
Affiliates to enter into additional agreements that would be necessary or useful
to exploit, but do not expand, existing rights under such licensing agreements
referred to in (i), such as testing agreements, and clinical and commercial
supply agreements, with any such third party licensee related to the research,
development and manufacture and/or commercialization of products generated
pursuant to those respective licensing agreements, except the foregoing
restrictions in this sentence shall apply, notwithstanding (i) or (ii), with
respect to any research, development, manufacture and/or commercialization of
any such liposomal formulations for pulmonary administration using a Nebulizer
that includes any developments or optimizations generated under Feasibility
Statement of Work No. 3. Notwithstanding the foregoing, the Parties acknowledge
and agree that PARI is able to supply medical device product information to
customers and sell medical devices other than Competing Nebulizers to customers
and patients indicated to deliver amikacin, tobramycin, ciprofloxacin, and
levofloxacin (including liposomal formulations thereof) for any indication
(including clinical development and clinical research), including CF and
Bronchiectasis and NTM and that such uses shall not conflict with the
prohibitions of this Section 4.2(a).

 

3.                                                                                     
A new Section 7.2 (B) is hereby added:

 

First Right to Negotiate a License for *** in ***. Until *** PARI shall notify
Insmed in writing in case it is approached by a third party or it would like to
approach a third party for a license under PARI Intellectual Property regarding
pulmonary delivery of *** to patients who suffer from *** via *** (the “***
Notice”). Within *** days after the date of the *** Notice Insmed shall inform
PARI in writing if Insmed is interested to develop *** delivered via *** to
patients suffering from *** and the Parties shall negotiate in good faith and
execute an agreement which governs a license to deliver *** to patients
suffering from *** (and potentially other indications) via *** (the “*** License
Agreement”). Within *** after the date of the *** Notice the Parties shall
negotiate in good faith and execute such *** License Agreement. If (i) Insmed
informs PARI that it is not interested in a license to deliver *** via ***,
(ii) Insmed does not inform PARI about its interest to enter into the ***
License Agreement within *** after the date of the *** Notice, or (iii) the ***
License Agreement is not executed within *** from the date of the *** Notice,
then PARI shall be free to collaborate with any third party and to enter into a
license agreement with any third party regarding the delivery of *** to patients
suffering from ***.

 

4.                                      Section 7.1 (a). The first sentence of
Section 7.1(a) of the Agreement shall be deleted and replaced as follows:

 

(a)                                 Insmed agrees to use Commercially Reasonable
Efforts to pursue the clinical development of and to obtain Marketing Approval
and reimbursement funding for CF for

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

the Drug Product intended for use with the Device in two (2) or more Major EU
Countries, and after obtaining such Marketing Approval and reimbursement
funding, to use Commercially Reasonable Efforts to market and sell the Drug
Product with the Device in such Major EU Countries, except that Insmed may, in
its sole discretion, permanently discontinue: development, seeking regulatory
approval, or commercialization based on: safety issues, negative and/or
unfavorable clinical trial results, lack of commercial viability, strength of
competitors prohibiting an effective marketing of the Drug Product in the
marketplace, or weak financial forecasts; provided, however, that in such event
Insmed shall immediately notify PARI in writing of such decision and, if Insmed
also fails to meet a milestone under Section 7.2A of the Agreement, then CF
shall no longer be included in the Insmed Field and PARI’s obligations under
Section 4.2(a) shall no longer apply as to CF.

 

5.                                      Section 7.2 (A). Section 7.2 (A) Insmed
Development and Commercial Diligence for Non-tuberculous Mycobacteria
Infections.

 

The table in Section 7.2A(a) shall be deleted and replaced with the following
table:

 

 

 

Milestone

Milestone Activity

 

Deadline

Completion of the INS-212 Clinical Study Report (CSR)

 

***

 

 

 

Completion of submission to US FDA for the Drug Product in NTM

 

***

 

 

 

First Commercial Sale of the Drug Product in US in NTM

 

***

 

 

 

First Commercial Sale of the Drug Product in the EU in NTM

 

***

 

 

 

First Commercial Sale of the Drug Product in Canada in NTM

 

***

 

The second paragraph of Section 7.2A(a) (directly below the table shown above)
is hereby deleted.

 

In the third sentence of the third paragraph of Section 7.2A(a), “***” shall be
replaced with “***”.

 

In addition, the following sentences shall be added to the second paragraph of
Section 7.2A(a):

 

“PARI’s options to render the license granted hereunder non-exclusive, to
terminate its obligations to not compete with Insmed or to terminate the license
as described in this

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Section shall only apply to (i) the US in case Insmed fails to meet the
milestones for the US, (ii) Europe in case Insmed fails to meet the milestone
for the EU; or (iii) the Territory in case both (i) and (ii) above occur.

 

If the diligence milestone First Commercial Sale of the Drug Product in the US
in NTM is not met *** months after the applicable milestone deadline as set
forth in the table above and First Commercial Sale of the Drug Product in the US
did not occur or commercial sale has been ceased for another indication in the
US, PARI shall be free to terminate the entire License with respect to US.

 

If the diligence milestone First Commercial Sale of the Drug Product in Canada
in NTM is not met *** months after the applicable milestone deadline as set
forth in the table above and First Commercial Sale of the Drug Product in Canada
or the US did not occur or commercial sale has been ceased for another
indication in Canada or the US or NTM in the US, PARI shall be free to terminate
the entire License with respect to Canada.

 

If the diligence milestone First Commercial Sale of the Drug Product in the EU
in NTM is not met *** months after the applicable milestone deadline as set
forth in the table above and First Commercial Sale of the Drug Product did not
occur or commercial sale has been ceased for another indication in the EU, PARI
shall be free to terminate the entire License with respect to Europe.

 

In case the preconditions for the termination of the entire license in all
regions, the US, Canada and Europe as set forth above, are given, PARI shall be
free to terminate the entire license with respect to the Territory.”

 

6.                                      Section 8.8 (f). A new Section 8.8
(f) is hereby added to the Agreement:

 

“In addition to what is written in Section 8.8 (b) above, Insmed shall be
permitted to use the Device for Early Access Programs and therefore may release
the Devices supplied for clinical trial purposes also to individuals who will be
participating in Early Access Programs and who have a need to access the Device
in connection with use of the Device in such Early Access Programs, subject to
the terms and conditions of this Agreement (including without limitation
Section 7.7) and any Applicable Laws and Standards. Insmed shall be solely
responsible for compliance with such Applicable Laws and Standards. The Parties
anticipate that the same Device which is supplied for clinical trial purposes
may be utilized in the Early Access Programs (with respect to both technical
specifications and labelling). . If the Device does not meet such Applicable
Laws and Standards for use in Early Access Programs, if requested by Insmed,
PARI will use commercially reasonable efforts to ensure that the Device fulfills
such Applicable Laws and Standards at Insmed’s cost. Insmed shall be responsible
for the traceability of the Devices and upon request by PARI Insmed shall within
*** business days inform PARI whether a specific Device was used in an Early
Access Program or in a clinical trial (including the unique identifier of the
clinical trial) and in which country it was used. For clarity, to the extent
that any of these programs reimburse Insmed, such reimbursement

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

shall not trigger the Royalty Term or the Annual Minimum Royalty as such
programs are not commercial sales nor do these programs require Marketing
Approval.”

 

7.                                      Section 11.5 (a). Section 11.5(a) of the
Agreement is hereby amended by deleting the last sentence and replacing it with
the following:

 

“Notwithstanding the foregoing, all press releases and similar disclosures
issued by Insmed that contain material or substantive information regarding
ARIKAYCE™ (liposomal amikacin for inhalation) as an inhaled product shall
include the language set forth on Exhibit 11.5 attached hereto, as such
Exhibit may be amended from time to time by PARI upon reasonable written notice
to Insmed.”

 

8.                                      Amendment of Section 16.2. Section 16.2
of the Agreement is hereby amended by deleting the notice addresses for Insmed
and replacing them with the following:

 

If to Insmed:

 

Insmed Incorporated

 

 

10 Finderne Avenue, Building 10

 

 

Bridgewater, NJ 08807

 

 

United States of America

 

 

Attn.: CEO

 

 

Fax: ***

 

 

 

with a copy to:

 

Insmed Incorporated

 

 

10 Finderne Avenue, Building 10

 

 

Bridgewater, NJ 08807

 

 

United States of America

 

 

Attn.: General Counsel

 

 

Fax: ***

 

9.                                      Amendment of Exhibit 11.5. Exhibit 11.5
to the Agreement is hereby amended by deleting the first sentence and replacing
it with the following:

 

“The Device shall be mentioned in every press release by Insmed that contains
material or substantive information regarding ARIKAYCE™ (liposomal amikacin for
inhalation), as an inhaled product.”

 

10.                               Miscellaneous. Upon execution, this Amendment
No. 5 shall be made part of the Agreement and shall be incorporated therein by
reference. Except as provided herein, all other terms and conditions of the
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 5 as of the
Amendment No. 5 Effective Date indicated above.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

INSMED INCORPORATED

PARI PHARMA GMBH

 

 

 

 

By:

/s/ William H. Lewis

 

By:

/s/ Dr. Martin Knoch

 

 

 

 

 

Name:

William H. Lewis

 

Name:

Dr. Martin Knoch

 

 

 

 

Title:

CEO & President

Title:

President

 

 

 

 

Date:

October 13, 2015

Date:

Oct. 13, 2015

 

--------------------------------------------------------------------------------
